UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1280



TAWANA S. INGRAM-ALLEN,

                                              Plaintiff - Appellant,

          versus


IVEYS, (A Corp.),

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-196-1)


Submitted:   May 27, 2004                     Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tawana S. Ingram-Allen, Appellant Pro Se. James Bernard Spears,
Jr., John Doughty Cole, Sr., HAYNSWORTH, BALDWIN, JOHNSON &
GREAVES, L.L.C., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tawana S. Ingram-Allen appeals the district court’s order

dismissing her civil complaint.          We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.      See Ingram-Allen v. Iveys, No. CA-

03-196-1 (M.D.N.C. filed Feb. 26, 2004 & entered Feb. 27, 2004).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -